Citation Nr: 0500766	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right femoral and right tibial fracture residuals including 
osteomyelitis, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1991 to 
July 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied increased evaluations for 
service-connected post-operative right femoral and right 
tibial fracture residuals and for right (major) ulnar 
fracture residuals.  The decision also denied a claim of 
entitlement to a total rating for compensation based upon 
individual unemployability (hereinafter referred to as TDIU).  

The case has twice been before the Board.  In February 2000, 
the Board remanded the case for more development.  In July 
2004, the Board adjudicated the claim of entitlement to an 
increased evaluation for right (major) ulnar fracture 
residuals, and remanded the remaining two issues for more 
development. 

In September 2004 the RO granted service connection for 
instability of the right knee and assigned a 20 percent 
rating.  The veteran was notified of this decision and of his 
appellate rights.  As of yet he has not appealed this 
decision.  Thus this issue is not before the Board for 
appellate consideration.  The Board notes that there is a 
typographical error in the September 2004 decision.  The 
residuals of the fracture of the right ulna is rated as 20 
percent disabling, not 10 percent.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Post-operative residuals fracture of the right tibia are 
productive of moderate right knee disability.

2.  The post-operative residuals fracture of the right femur 
with osteomyelitis are manifested by arthritis of the right 
hip and are productive of mild right hip impairment.

3.  Service-connected deep skin scars cover an area or areas 
exceeding 39 sq. cm.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-operative residuals, fracture of the right tibia, have 
not been met.  38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R.§ 4.20, Part 4, Diagnostic Codes 5299-5262, 5260, 
5261, (2004).

2.  The criteria for a rating in excess of 10 percent for 
post-operative residuals fracture of the right femur with 
osteomyelitis and arthritis of the right hip have not been 
met.  38 U.S.C.A.§§ 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.20, Part 4, Diagnostic Codes 5299-5255, 5010, 5251, 5252 
(2004).

3.  The criteria for a separate 10 percent rating for scars 
effective from August 30, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. part 4, Diagnostic Code 
7801(effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rules implementing the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided rating 
decisions, a statement of the case (SOC), supplemental 
statements of the case (SSOCs), and notice letters in 
February and September 2003.  These documents collectively 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  VA's letters also informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint legal representation.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the VA 
has not specifically informed the veteran to provide any 
evidence in the claimant's possession that pertains to the 
claim as required by 38 C.F.R. § 3.159.   The Board, however, 
finds that the veteran has not been prejudiced by this 
defect.  Therefore, any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records (SMRs) reflect that the veteran 
sustained multiple injuries in an auto accident, including a 
right wrist (ulna) fracture and right leg (femur and tibia) 
fractures.  

In February 1996, the RO granted service connection for 
residuals of right femur and tibia fractures, status post 
open reduction and internal fixation with osteomyelitis, and 
assigned a 20 percent rating under Diagnostic Codes 5299-
5262.  

The veteran underwent a VA orthopedic compensation 
examination in November 1997.  He had a history of hardware 
in the right femur with infection.  He complained of right 
knee pain, right femur pain, right ankle pain on weight-
bearing, and right knee weakness, buckling three or four 
times a day, and giving out.  He reported that his right leg 
had become shorter since the fractures.  He did not use a 
crutch or cane, but he did use a right shoe lift and he saw a 
private orthopedist in Albany.  The right hip continued to 
retain hardware and pins from the open-reduction internal 
fixation (ORIF) surgery.  The hip joint itself had not been 
dislocated.  

The examination showed no swelling or deformity both knee 
joints.  McMurray and drawer tests were negative.  The right 
knee flexed to 110 degrees with pain and instability was 
observed.  The right ankle joint appeared to be normal and 
ankle range of motion was normal.  He wore support for weight 
bearing on the right foot.  

X-rays showed an old healed fracture at the mid shaft of the 
right femur that was fixed by an orthopedic plate and 
multiple screws plus a side plate and a compression screw.  
There was marked callus formation and osteopenia.  There was 
no current fracture.  Right knee X-rays showed very slight 
degenerative changes.  Right ankle X-rays were unremarkable 
except for a tiny calcaneal spur. 

The diagnoses were status post femur fracture with hardware 
and history of infection; leg length discrepancy; right knee 
pain and instability; and, right ankle pain with a right shoe 
prosthesis.  

Subsequently received were records from the Social security 
Administration which indicate that disability from working 
began on July 28, 1995, and ceased as of February 1998.  
Included in these records were VA and private medical reports 
covering treatment during 1996 and 1997.  An August 1996 
Elizabethtown Community Hospital report reflects that a two-
year osteomyelitis infection left a major weakness of the 
right leg, with deficits in right hip and right knee range of 
motion.  After extensive therapy, the ranges of motion of the 
right hip and right knee returned too normal.  Strength had 
also returned, but the veteran could not squat.  

A November 1996 report from Albany Bone and Joint Surgeons, 
notes that the right foot pronated on weight bearing, but not 
the left foot. The right leg was shorter than the left leg.  
The right foot measured 3/4-inch less in circumference at the 
metatarsal-tarsal joint than the left foot and was visibly 
smaller.  The right arch was flat; however the left arch was 
flatter, although the left foot was bigger.  

November 1996 private X-rays showed a 3/4-inch shortening of 
the right leg above the ischial tuberosity with a dramatic 
pelvic tilt.  X-rays also showed "an old healed or healing 
fracture" and showed a varus (bent inward) angulation of 12-
degrees at the femur fracture up to the femoral condyle with 
one broken screw in the distal third of the femur.  No active 
bone infection was seen.  X-rays also showed a plate in the 
right tibia, but the overall alignment of the tibia was not 
viewed.  The November 1996 private report also notes that the 
right knee had no significant degenerative arthritis.  

The November 1996 private report summed up several 
significant right lower extremity problems as: (1) the 
hardware should be removed; (2) the right knee was in varus 
position, which will lead to significant arthritis, as 
buckling four to five times per day was already shown and 
corrective surgery to realign the right knee carried a 
significant risk of re-activating the osteomyelitis; (3) the 
right ankle had significant pronation in weight bearing, 
which was going to cause pain, arthritis, and further 
disability at the ankle; (4) the veteran was not employable 
for any work involving walking, squatting, pushing, pulling, 
hauling, shoving, and etc; (5) he should wear a lift on the 
right shoe for the rest of his life; and, (6) this disability 
should be considered about 75 percent disabling with 
significant compromise of his ability to earn a living.  

A December 1997 private medical report notes that the 
original auto accident fractured the right tibia, fibula, and 
the right femoral shaft and hip.  The physician mentioned 
that infected femur bone had been resected.  The veteran was 
not currently working and currently complained of right thigh 
pain.  He wore a 1-inch shoe lift.  He had no right hip 
complaint, but had right knee stiffness.  The entire right 
leg would fatigue after 30 minutes of weight bearing.  He was 
6' 1", weighed 275 pounds, and walked with a limp.  There 
was a 1-inch shortening of the right leg.  All surgery scars 
of the right lower extremity were well healed.  The right 
knee had lost 20 degrees of flexion, but the right hip had 
normal range of motion.  X-rays showed permanent shortening 
and slight residual valgus deformity of the right leg 
secondary to the auto injury.  The right knee would be mildly 
stiff permanently.  The veteran would be capable of an 
alternating sedentary and walking around job, but he could 
not bend or squat, nor should he work at heights.  

In June 2003, the veteran underwent a VA compensation 
examination.  The physician noted that the original right 
femur fracture had occurred in two places along with a tibia 
fracture.  He was treated with a plate and pinning in two 
places of the right femur and the tibia in one place.  After 
service the veteran worked in a paper plant.  The physical 
activity was difficult for him in that he had pain in the 
knee, lower leg, and hip area after the more physical aspects 
of work.  He did better when the company moved him to a 
smaller plant so that there was less physical activity.  Two 
days of physical activity at the plant would leave him 
uncomfortable.  The right knee would swell and become warm.  
He could not ride a bicycle or run without discomfort.  He 
described his baseline pain as two or three out of 10.  On 
days that he had more physical activity at work the pain 
might increase to 6-7.  There was little direct pain from the 
tibia and less than the knee, in the hip area on weight-
bearing. 

The physician stated that X-rays showed a 4-cm shortening of 
the right femur.  A built-up right heel had worn down so much 
that the veteran walked with a lurch.  He used Naprosyn(r) for 
pain occasionally.  .

The physician noted a small scar on the back from a previous 
bone-grafting site, which measured 2-cm by 1-cm and was 
depressed 2-mm with some contracture.  There was a 2.5-cm 
round scar over the right iliac crest, which was depressed 
.5-cm.  There was a 34-cm scar over the lateral right hip and 
leg, which was 1.5-cm at its widest point and was depressed 
no more than 2-mm.  Also, there was a 24-cm by 1-cm scar over 
the right tibia that was not depressed.  All scars were well 
healed and non-tender.  

The right knee was not deformed.  It was not warm or swollen.  
Flexion was to128 degrees without pain and extension to zero 
degrees without pain.  The veteran could not squat, which 
caused right knee discomfort.  He reported his knee going out 
up to 10 times a day, under no particular circumstances and 
not associated with pain.  He managed to catch himself 
without falling.  McMurry's sign was negative. The lateral 
collateral ligament was slightly lax.  The anterior drawer 
sign was negative.
Right knee strength was slightly decreased; the knee was 
mildly fatigable.  

An examination of the right hip showed that the veteran was 
able to externally rotate the right hip to 35 degrees and 
internal rotation was 22 degrees.  Extension of the right hip 
was to 20 degrees.  Abduction was to 40 degrees.  The range 
of motion of the hip produced no pain and strength was good.

X-rays showed a right femur shaft fracture and a metallic 
compression screw across the intertrochanteric, neck, and 
head of the proximal right femur.  The relationship of the 
proximal shaft of femur to the acetabulum was satisfactory.  
There was moderate right knee joint space narrowing.  A 
metallic plate was seen at the middle portion of the right 
tibia, with no current fracture seen.  X-rays of the right 
knee showed moderate narrowing of the right joint space

The diagnoses were status post vehicular accident with 
fracture of the right tibia and femur, 4 cm shortening of the 
right leg, and degenerative changes of the right knee joint.

In a later VA June 2003 compensation examination report, it 
was reported that the veteran's only symptom was pain in the 
area of the right hip and knee

The examination showed that right hip flexion was to 100 
degrees.  This was restricted due to tissue mass rather than 
by pain.  There was no fatigability.  Extension to 20 degrees 
was possible.  External rotation on the right was to 35 
degrees and internal rotation was to 22 degrees.  Abduction 
on the right was to 40 degrees.  None of these movements 
produced significant pain No hip fatigue or loss of strength 
was noted.  

The examination of the right knee showed no deformity, 
swelling or fluid.  The McMurray's and drawer signs were 
negative.  There was had slight laxity of the lateral 
collateral ligament.  The veteran reported buckling up to 10 
times per day, but no resulting fall so far.  The giving away 
was not preceded or followed by pain.  Right knee strength 
was 5- by pain.  Right leg muscle bulk was equal to the left.  

An examination of the ankles showed no swelling or deformity. 
The right and left ankles plantar flexed to 40 degrees and 
extended to 20 degrees.  Lower leg muscles were equally 
strong.  

X-rays showed degenerative changes in the right hip and right 
knee.  On measuring both leg lengths, the physician found a 
1-1/2 inch shortening of the right leg. 

The physician related the degenerative changes of the right 
hip and knee to the service-connected auto accident residuals 
and opined that heavy physical work would cause much 
discomfort.  

The physician found that the service-connected scars included 
a 34-cm scar down the right thigh that was 1-cm at the widest 
point; a 24-cm by 1-cm scar below the left patella; a 2-cm by 
1-cm scar over the lumbar region; and, a posterior iliac 
crest scar measuring 2.5-cm in diameter, which was so deep it 
could "swallow a marble."  All scars were nontender and did 
not limit function.  

The diagnoses included status post multiple fractures of the 
right femur with repair using a compression screw and two 
plates affixed to the bone by screws, present stable repair, 
which was well healed. Also diagnosed were status post 
fracture of the right tibia with repair using a plate and 
screws, which was well healed;degenerative change of the 
right hip and knee with some limitation of motion of the 
right knee.  

The veteran claims folder was reviewed by the VA physician 
for an addendum in August 2004.  The examiner noted that the 
shortened right leg caused limping, which caused degenerative 
joint disease of the right hip and knee joints with hip and 
knee pain.  The right knee flexed to 90 degrees; the right 
hip flexed and extended to 100 degrees and 20 degrees, 
respectively.  Abduction and adduction were 30 degrees.  
Internal and external rotation was from 20 to 30 degrees.  
The right knee was moderately unstable with a positive 
McMurray test.  Instability was noticed 10 to 15 times per 
day.  Laxity of the lateral collateral ligament was also 
found to contribute to instability.  The veteran could not 
squat because of the right knee and he could not bend his 
right knee without pain.  He could not lift more than 35 
pounds and could not climb a ladder because of the right 
knee.   

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2004). 

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

The ratings assigned the right lower extremity herein do not 
violate this rule.  The right ankle joint disability 
resulting from tibia fracture does not constitute the same 
disability as the right knee or hip disabilities or scar 
disability.  Right knee limitation of motion does not 
constitute the same disability as right knee instability.  
The shortened right leg bone will not be rated separately as 
that would violate the above rule.  

When a specific condition which is not listed in the rating 
schedule is encountered, it will be permissible to rate the 
condition under a closely related disease or injury in which, 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. See 38 
C.F.R. §§ 4.20

The RO has assigned a 20 percent rating for the residuals of 
fractures of the right femur and tibia under Diagnostic Codes 
5299-5262.  In view of the fact that the residuals of a 
fracture of the right femur and residuals of a fracture of 
the right tibia are rated under separate diagnostic codes, 
the Board will discuss each disability separately

Residuals of a Fracture of the Right Tibia

The RO has assigned a 20 percent rating due to residuals of 
fractures rated analogous to Diagnostic Code 5262.  The 20 
percent rating contemplates moderate right knee disability.  
The Board points out that a separate rating is in effect for 
instability of the right knee.

Diagnostic Code 5262 which provides that malunion of the 
tibia and fibula of either lower extremity warrants a 10 
percent evaluation when the disability results in slight knee 
or ankle disability.  A 20 percent evaluation requires that 
the malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires that the malunion produce marked 
knee or ankle disability. Id

Limitation of extension of a leg to 5 degrees is rated 0 
percent. Extension limited to 10 degrees warrants a 10 
percent evaluation. Extension limited to 15 degrees warrants 
a 20 percent rating. A 30 percent rating is warranted when 
extension is limited to 20 degrees. A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The evidence shows that the veteran does have arthritis in 
the right knee and has limitation of motion of the knee with 
flexion to 90 degrees.  The veteran has also reported pain.  
However, the June 2003 VA examination showed normal 
extension.  Also, the recent VA examinations show no 
deformity or swelling and only a mild decrease in strength.  
X-rays do not show non-union of the tibia.  

Under Diagnostic Codes 5260 and 5261, the ranges of motion of 
the right knee would not warrant separate compensable rating 
for impairment of flexion or extension.  Also, in view of the 
slight impairment in range of motion shown during the recent 
VA examination the Board is satisfied that the degree of 
functional impairment due to pain is adequately reflected in 
the current 20 percent rating. Thus, separate ratings for 
limitation of extension and flexion of the knee would not 
result in a higher rating than the current 20 percent.  
VAOPGCPREC 9-2004. 

As such the Board finds that the criteria for marked knee 
disability have not been met.  The current medical evidence 
does not show the presence of a right ankle disorder.  
Accordingly, a rating in excess of 20 percent is not 
warranted.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3.102 (2003).

Residuals of a Fracture of the Right Femur with Osteomyelitis 

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  A 
20 percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability. A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing 
preserved with aid of brace. Finally, an 80 percent rating is 
warranted for fracture of femur shaft or anatomical neck with 
nonunion and loose motion.  See 38 C.F.R. § 4.71a (2003).

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees. 

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II (2002) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. § 4.14 (2004).

In this regard any disability involving the right knee due to 
the fracture of the right femur is already included in the 20 
percent rating in effect under Diagnostic Code 5262.  see 38 
C.F.R. § 4.14.  Therefore the issue before the Board is 
ascertaining the degree of right hip disability associated 
with the fracture of the right femur.  The records show that 
service connection has been granted for arthritis of the 
right hip rated as 10 percent disabling.  

In this regard, although osteopenia with a 12-degree varus 
misalignment is shown at the femur fracture site, the femur 
fracture is well healed.  The only impairment is slight hip 
limitation of motion in flexion due to tissue buildup, 
complaint of hip pain, and X-ray evidence of degenerative 
changes at the hip joint.  There is no evidence of 
osteomyelitis.  There is no significant hip or thigh 
weakness.  Comparing these manifestations to the rating 
criteria, the Board finds that the criteria for moderate hip 
disability have not been met.  The Board further finds that 
the arthritis of the right hip is included under Diagnostic 
Code 5255 for slight right hip impairment.  In view of the 
range of motion of the right hip the Board is satisfied that 
the degree of functional impairment due to pain as set forth 
on the Deluca case is adequately reflected in the current 10 
percent rating.  

A separate rating for the shortened right leg bones would be 
considered except for the fact that such rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2004).  Because we are already using Diagnostic Code 5262 
for tibia impairment, we cannot separately rate the shortened 
right leg.  

Accordingly, the Board finds that a rating in excess of 10 
percent for the residuals of the fracture of the right femur 
with osteomyelitis and arthritis of the right hip is not 
warranted.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3.102 (2004).

Scars

The last item for consideration is a separate rating for 
service-connected scars.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), it was held that service connection for 
distinct disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

The rating criteria for scars changed significantly on August 
30, 2002.  Where, as here, the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  The Board will therefore consider the claim pursuant 
to the former criteria during the entire appeal, and since 
August 30, 2002, under the revised criteria.

Pursuant to the former criteria of Diagnostic Code 7805, 
scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, or superficial 
scars that are tender and painful, or burn scars, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (effective prior to August 30, 2002).  No scar has 
been shown to be symptomatic, that is, disfiguring, poorly 
nourished, subject to repeated ulceration, tender and 
painful, or causing limitation of function, nor has the 
veteran so alleged.  Thus, a separate rating under the former 
criteria is not warranted.

Under the revised portion of Diagnostic Code 7801, a 10 
percent rating is warranted where deep skin scars cover an 
area or areas exceeding 6 square inches (39-sq. cm).  A 20 
percent rating is warranted where the deep skin scar or scars 
covers an area or areas exceeding 12 square inches (77-sq. 
cm).  Note (1): Scars in widely separated areas as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002). 

There is medical evidence of skin depression associated with 
all but a 24-cm by 1-cm right lower leg scar.  Depressed 
scars indicate underlying tissue loss, which indicates 
underlying tissue damage, which qualifies these scars as deep 
scars for rating purposes.  One scar was so depressed that it 
could swallow a marble.  

The earlier June 2003 examination report mentions a depressed 
right thigh scar 34-cm by 1.5-cm, which is 51-sq cm, at most.  
Two smaller depressed scars are 2-sq cm and 5-sq cm.  The 
total area of the depressed scars is 58-sq cm, at most; 
however, the 2-sq cm scar is on the back and therefore should 
be rated separately from the right leg scars.  Nevertheless, 
the scars on the right leg total 56-sq cm, at most.  

The later June 2003 compensation examiner found the 34-cm 
scar to be 1-cm; however, use of either a 1-cm or a 1.5-cm 
width still results in at least 39 sq cm of deep scars on the 
right leg.  

For that portion of the appeal period beginning on August 30, 
2002, it appears that the requirement of at least 39-sq cm of 
deep scars has been met.  Not shown, however, is at least 77-
sq cm of service-connected deep scars, which is required for 
a 20 percent rating.  Thus, from August 30, 2002, a 10 
percent rating is authorized under Diagnostic Code 7801.  

Under Diagnostic Code 7802, superficial skin scars warrant a 
10 percent rating where there is at least 929-sq cm. of scar 
area.  The 24-sq cm of superficial scar falls well short of 
the criteria for a 10 percent rating. 


ORDER

Entitlement to an increased rating greater than 20 percent 
for postoperative right tibial fracture residuals is denied.  

Entitlement to an increased rating greater than 10 percent 
for postoperative residuals, fracture of the right femur with 
osteomyelitis, and arthritis of the right hip is denied.  

Entitlement to a separate 10 percent rating for scars is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The RO denied TDIU in its March 1998 rating decision because 
the service connection disabilities did not meet schedular 
standards set forth at 38 C.F.R. § 4.16.  At that time, the 
service-connected disabilities were a 20 percent rating for 
the right leg and a 10 percent rating for the right wrist.  
In this decision, the Board has granted an additional 10 
percent rating for scars.  Thus service connection is in 
effect for the following:  than 20 percent for postoperative 
residuals right tibial fracture rated at 20 percent; 
instability of the right knee rated as 20 percent disabling; 
residuals of a fracture of the right ulna rated as 20 
percent; postoperative residuals, fracture of the right femur 
with osteomyelitis and arthritis of the right hip rated at 10 
percent; and scars rated at 10 percent.  The combined 
evaluation is 60 percent.  Thus the scheduler criteria for a 
TDIU have now been met.  38 C.F.R. § 4.16.

The June 2003 VA examination indicates that the veteran is 
working on a paper plant.  The Board is of the opinion that 
additional development in this area is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran a 
VA form 21-8940, application for TDIU, or 
it's equivalent, for completion.

2.  The RO is requested to readjudicate 
the issue of entitlement to a TDIU.  If 
the benefit sought remains denied, the 
veteran and his attorney should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


